DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 2 is objected to because of the following informalities:  “hosing” in line 8 should be “housing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US 8,478,561 B2) in view of Helmlinger (US 9,079,730 B2).
Regarding claim 1, Satoh discloses a sheet feeding apparatus comprising: a sheet stacker 41 to stack at least one sheet; a sheet feed roller 45a disposed at one side of the sheet stacker and to feed a sheet fed from the sheet stacker; a multi-feed prevention roller 45b disposed to face the sheet feed roller and to prevent multi-feed of sheets fed from the sheet stacker; a torque limiter 127 disposed coaxially with the multi-feed prevention roller; a hall sensor (515,516) disposed at one side of the torque limiter and to detect a rotation and a rotational direction of the magnetic torque limiter; and a controller 200 to control rotation of the sheet feed roller in a state in which the sheet feed roller and the multi-feed prevention roller are in contact with each other without a sheet and to determine a value indicative of usage corresponding to the multi-feed prevention roller according to a signal indicative of the detected rotation and rotational direction of the torque limiter output from the hall sensor. See Satoh, col. 25, line 23 – col. 26, line 53. 
Satoh lacks the explicit disclosure of the torque limiter being magnetic. Helmlinger teaches the use of a magnetic torque limiter in a sheet feeder, in order to prevent multi-feed. See Helmlinger, col. 9, lines 21-28 and col. 14, lines 17-48. Therefore, it would have been obvious to one having ordinary 

Regarding claim 5, the device of Satoh as modified by Helmlinger comprises the sheet feeding apparatus of claim 1, wherein the hall sensor comprises two hall sensors (515,516) provided in a circumferential direction of the magnetic torque limiter.
Regarding claim 6, the device of Satoh as modified by Helmlinger comprises the sheet feeding apparatus of claim 1, wherein the hall sensor (515,516) comprises a hall IC sensor in which two hall sensors are integrated. See Satoh, col. 24, lines 47-58.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Helmlinger and Takahashi (US 7,595,912 B2).
Regarding claim 14, Satoh discloses an image forming apparatus comprising: a main body including an image former 1; at least one sheet feeding apparatus to feed a sheet to the image former, wherein the at least one sheet feeding apparatus includes: a sheet stacker 41 to stack at least one sheet; a sheet feed roller 45a disposed at one side of the sheet stacker and to feed a sheet fed from the sheet stacker to the image former; a multi-feed prevention roller 45b disposed to face the sheet feed roller and 
Satoh lacks the explicit disclosure of the torque limiter being magnetic. Helmlinger teaches the use of a magnetic torque limiter in a sheet feeder, in order to prevent multi-feed. See Helmlinger, col. 9, lines 21-28 and col. 14, lines 17-48. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the torque limiter in the device of Satoh be magnetic, as taught by Helmlinger, in order to prevent multi-feed.
Satoh further lacks the explicit disclosure of a controller to control the image former and the at least one sheet feeding apparatus to form an image on the sheet (see col. 19, lines 17-27). Takahashi teaches the use of a controller 201 to control an image forming unit 102 and a sheet feeding apparatus 101, in order to form images on sheets. See Takahashi, col 3, lines 50-62. Therefore, it would have been obvious to one having ordinary 

Regarding claim 15, the device of Satoh as modified by Helmlinger and Takahashi comprises everything claimed, including a controller 200 configured to rotate the sheet feed roller 45a in a state in which the sheet feed roller and the multi-feed prevention roller 45b are in contact with each other without the sheet and to identify a lifetime of the multi-feed prevention roller according to the determined value. See Satoh, col. 25, line 23 – col. 26, line 53.
Allowable Subject Matter
Claims 2-4 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose  Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Richard Ridley, can be reached at (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653